ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 19, and 21 are allowable. The restriction requirement between both inventions and species, as set forth in the Office action mailed on 16 October 2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 16 October 2019 is withdrawn.  Claims 22-27 and 29-31, directed to separate species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  Claims 17, 32, 39, and 42-47 are also rejoined (after being withdrawn during prosecution) due to their dependency on the allowed claims 1 and 19.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
The objection to claims 9, 16, and 17 is withdrawn.

Claim Rejections - 35 USC § 112
The rejection of Claims 34-35 under 35 U.S.C. 112(b) is withdrawn.

Response to Arguments
Applicant’s arguments, see remarks dated 07 April 2022 and Interview Summary dated 28 March 2022, with respect to the rejection of claims 1, 19 and 21 have been fully considered and are persuasive.  The rejection of claims 1, 19 and 21, as well as their dependents, has been withdrawn. 

Allowable Subject Matter
Claims 1-7, 9-10, 12-14, 16-19, 21-32, and 34-47 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner's best found prior art does not teach the limitations of independent claims 1, 19, or 21.
As to claims 1, 19, and 21, while the prior art has examples of devices/products that have short/long sidewalls, corner recesses, and symmetry in their shape (See GULISTAN (US 5146668), MOLINA (US 4227561), GRIMM (US 3123120), and GAURON (US 6918725) and devices/products that are used with torque devices (See JOHNSON (US 8206071), OH (US 20020141847), and LIDE (US 5762457), and HSIEH (US 5674036)) none of the found prior art taught a device for enhancing torque that included the above mentioned features, had a specific ratio of long to short sidewall length (at least 50%), and was configured to be operated upon a torque generation tool or as a torque generation tool.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726      


/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726